The opinion of the court was delivered by
Dixon, J.
This certiorari brings up for review the taxes assessed in Long Branch against the prosecutor for the years 1881, 1882, 1883 and 1884. The taxes were assessed in the manner pointed out by the fortieth section of the supplement to an act to establish the Long Branch Police, Sanitary and Improvement Commission, approved April 8th, 1875, (Pamph* L., p. 4:11,) which provided that all taxes thereafter to be assessed in the Long Branch district should be assessed and raised by such a per centum upon all real estate and chattels-situate in said district, both of residents and nonresidents, by valuing the same at the true, full and fair value thereof, as should be necessary to make the amount required for such taxes.
This provision differs from the general law of the state, which directs that all personal property within the state shall be assessed at the place of residence of the owner or possessor, and that real estate shall be assessed where it is situate.
The constitutional amendment adopted in September, 1875, which declares that property shall be assessed for taxes under general laws, therefore repealed this special provision of the Long Branch act, and required that thereafter taxes on property should be assessed in the Long Branch district, as else*101where in the state, according to the general law. North Ward Nat. Bank v. Newark, 11 Vroom 558. Consequently, the mode of' assessing the taxes now before us was theoretically ■erroneous.
But it does not thence follow that the court should set them •aside. There is nothing in the state of the case to indicate, nor does the prosecutor assert, that he was not liable to taxation in the district when these taxes were levied, or that they •exceed the sums justly assessable against him. Under such ■circumstances, the general act respecting taxes, assessments .and water rents, approved March 23d, 1881, (Pamph. L., p. 194,) prohibits the court from annulling taxes merely because ■of illegality in the assessment of the same, and makes it our •duty to see that the complaining taxpayer bears his fair share •of the common burthen. Elizabeth v. Meeker, 16 Vroom 157.
For this reason the taxes should be affirmed.